Citation Nr: 0433068	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  03-31 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty in the Navy from March 1968 
to November 1969.  Service personnel records indicate that 
his specialty number was EN-4300 (engine mechanic) and that 
he served aboard the U.S.S. PROTEUS, and at the Naval Station 
in San Francisco, California.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  March 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  

A hearing was held before the undersigned Veterans Law Judge 
in Las Vegas, Nevada in March 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he was exposed to asbestos in and 
after service.  He had tonsillitis in service with a 
tonsillectomy in March 1969.  In April 1969, he complained of 
pain in his chest with difficulty breathing, with the pain 
moving down to the stomach after a while.  A chest X-ray was 
normal in April 1969 and his lungs and chest were clinically 
evaluated as normal on service discharge examination in 
November 1969.  The evidence shows that he now has 
asbestosis.  In August 2002, he advised a private physician 
that he had had shortness of breath on exertion for 15 years.  

A VA examination is desirable to ascertain whether his 
current asbestosis disability is related to service.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  The RO should schedule a VA 
examination.  The examiner should review 
the veteran's claims folder and examine 
the veteran for pertinent history, and 
render an opinion with reasons as to 
whether it is at least as likely as not 
that in-service asbestos exposure caused 
asbestosis.  The claims folder should be 
made available to the examiner.  

2.  If the veteran has or can obtain 
relevant evidence, that evidence must be 
submitted by him.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


